Citation Nr: 0212928	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
spondylolisthesis, L-5, with intermittent bilateral lower 
extremity weakness, tingling, and numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
September 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that increased the rating for spondylolisthesis, L-5, 
with right lower extremity radiculopathy to 40 percent from 
February 1997.  


FINDINGS OF FACT

1.  The veteran has complaints of constant pain, walks with a 
limp, and has neurogenic bladder and radiculopathy; he was 
noted to have to push his left foot to walk.  

2.  The veteran has moderate to severe limitation of lumbar 
spine motion with no mechanical instability, ankylosis, 
crepitation, excess fatigability, lumbar spine fracture, cord 
involvement, use of prescription back brace, or confinement 
to bed.  

3.  The veteran has undergone no lumbar spine surgery, and 
the May 2000 private examiner opined that the veteran's 
primary problem is his nonservice-connected cervical 
radiculopathy.  

4.  The veteran currently works as a heavy equipment 
operator, which has been his occupation for over seventeen 
years.  


CONCLUSIONS OF LAW

The criteria for a 60 percent rating for spondylolisthesis, 
L-5, with intermittent bilateral lower extremity weakness, 
tingling, and numbness are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5286, 5289, 5292, 5293, 5294, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1979 rating decision granted service connection and 
an initial 10 percent rating for spondylolisthesis, L-5, from 
September 1978, and a March 1993 rating decision increased 
the rating to 20 percent from August 1992.  These two rating 
decisions became final because the veteran was notified of 
each decision by letter, and notices of disagreement were not 
filed within the prescribed time periods.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2001).  

The veteran underwent a private lumbar myelogram in February 
1997 and filed informal applications for increased rating in 
April 1997 and June 1997.  The January 1998 rating decision 
recharacterized the veteran's disability as 
spondylolisthesis, L-5, with right lower extremity 
radiculopathy and increased the rating to 40 percent from 
February 1997.  In perfecting a timely appeal of the 
40 percent rating, the veteran contended that left leg pain, 
weakness, and numbness should have been considered in rating 
the veteran's service-connected lumbar spine disability.  
Although the January 1998 rating decision raised the rating 
from 20 percent to 40 percent, the claim for a rating in 
excess of 40 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The March 
1999 rating decision recharacterized the veteran's disability 
as spondylolisthesis, L-5, with intermittent bilateral lower 
extremity weakness, numbness, and tingling, without true 
radiculopathy and continued the 40 percent rating.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available medical records from the identified VA and private 
health care providers.  The veteran received an independent 
medical examination in June 1998 and VA examinations in July 
1998 and October 2001.  He also filed lay statements with the 
RO, provided sworn testimony at a regional office hearing in 
March 1999, and in an August 2002 statement, withdrew his 
request for a hearing before the Board.  The RO's June 1997, 
February 2000, September 2001, May 2002, June 2002, and 
August 2002 letters to the veteran, the January 1998 and 
March 1999 rating decisions, and the December 1998, December 
1999, April 2000, May 2002, and July 2002 statements of the 
case informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  Since the veteran was informed of the applicable laws 
and regulations, including provisions of The Veterans Claims 
Assistance Act of 2000, and of the evidence needed to 
substantiate the claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's lumbar spine disability has always been 
evaluated under the criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Given the diagnoses and findings of record, the Board will 
consider whether a higher rating is warranted under the 
criteria for limitation of motion of the lumbar spine 
(Diagnostic Code 5292), sacro-iliac injury and weakness 
(Diagnostic Code 5294), lumbosacral strain (Diagnostic Code 
5295), residuals of vertebra fracture (Diagnostic Code 5285), 
ankylosis of the lumbar spine (Diagnostic Code 5289), 
complete ankylosis of the spine (Diagnostic Code 5286), 
arthritis (Diagnostic Codes 5003 and 5010), and 
intervertebral disc syndrome (Diagnostic Code 5293) since 
February 1997, when the veteran underwent a private lumbar 
myelogram.  The veteran's subsequent statements assert that 
his lumbar spine symptoms increased in severity at that time.  

Some of the rating criteria offer no hope of increase.  The 
veteran is already in receipt of a rating equal to the 
maximum ratings available under the criteria for limitation 
of motion of the lumbar spine, sacro-iliac injury and 
weakness, and lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5294, and 5295.  

Of the remaining criteria for rating lumbar spine 
disabilities, the only hope of increase is the 50 percent 
rating available under the criteria for ankylosis of the 
lumbar spine and the 60 and 100 percent ratings available 
under the criteria for residuals of vertebra fracture, 
complete ankylosis of the spine, or intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, and 5293.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

The veteran's symptoms cannot support a higher rating under 
the criteria for residuals of lumbar vertebra fracture, which 
with cord involvement, bedridden, or requiring long leg 
braces, is assigned a 100 percent evaluation.  Consider 
special monthly compensation; with lesser involvement rate 
for limited motion, nerve paralysis.  Residuals of vertebra 
fracture, without cord involvement; abnormal mobility 
requiring neck brace (jury mast), is assigned a 60 percent 
evaluation.  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Note: Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Examination reports and x-rays through December 2001 show no 
lumbar spine fracture, but even if they had, any residuals 
would have been rated under the criteria for limitation of 
lumbar spine motion (Diagnostic Code 5292) or arthritis 
(Diagnostic Codes 5003 and 5010) because examinations reports 
since February 1997 make no mention of cord involvement or of 
the veteran using a prescription back brace or staying 
confined to bed.  Neurological examination was normal at a 
March 2000 private examination.  At the October 2001 VA 
examination, there was no evidence of loss of sensation.  
Although the veteran reporting using a back brace that he had 
purchased for himself in March 1999, the VA never prescribed 
a back brace for the veteran, and he told the October 2001 VA 
examiner that he used no back brace.  He is not confined to 
bed because he has continued to travel to various medical 
offices for examination and treatment.  Under these 
circumstances, an increased rating for residuals of lumbar 
vertebra fracture is not justified.  

Similarly, the veteran does not have ankylosis of the lumbar 
spine or complete bony fixation, or ankylosis, of the lumbar 
spine to establish a higher rating.  Favorable ankylosis of 
the lumbar spine is assigned a 40 percent evaluation, and 
unfavorable ankylosis of the lumbar spine is assigned a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), is assigned a 100 percent 
evaluation.  Complete bony fixation (ankylosis) of the spine 
at a favorable angle is assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must be considered when 
evaluating ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The veteran's worst lumbar spine ranges of motion were 
flexion to 45 degrees, right lateral bending to 20 degrees, 
and left lateral bending to 10 degrees in March 1997 and 
almost no extension in May 2000.  Two motions - flexion and 
right lateral bending -- demonstrated moderate limitation of 
motion, and two motions -- extension and left lateral bending 
-- demonstrated severe limitation of motion.  The veteran has 
also reported constant lower back pain and pain radiating 
into both of his legs for which he took Celebrex and Aleve.  
In March 1999 and August 2000, he reported constant pain that 
was provoked by getting out of bed in the morning, sitting, 
walking, standing, lying down, bending forward, bending 
backward, lifting items, and changing positions, although 
changing positions offered temporary relief.  The veteran 
consistently complained that pain into his left leg was worse 
than on the right and, by October 2001, he walked with a limp 
and had to push his left leg to walk.  The current 40 percent 
rating is reasonable compensation for the veteran's moderate 
to severe limitation of motion with functional loss and pain.  
A higher rating is not in order because the veteran's back 
was mechanically stable in March 2000, and the medical 
evidence has not shown ankylosis, crepitation, or excess 
fatigability.  While considered unlikely to return to work in 
March 1997, the veteran had returned to his usual work as a 
heavy equipment operator by October 2001.  

Because the veteran's moderate to severe limitation of lumbar 
spine motion is compensable, a separate rating is not 
available for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5292.  

The veteran's neurological findings do, however, justify an 
increased rating.   Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief 
is assigned a 60 percent evaluation.  Recurring attacks of 
severe intervertebral disc syndrome with intermittent relief 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The March 1997 and March 2000 private doctors found possible 
chronic radiculitis, and the absent left ankle reflex first 
documented by a medical professional at the October 3, 2001 
VA examination was consistent with the veteran's March 1999 
testimony and ongoing complaints of radiculopathy on the left 
greater than on the right.  The veteran described limping due 
to his lower extremity symptoms as early as January 1999.  
The medical evidence indicates that he has detrusor 
instability secondary to neurogenic bladder which is 
associated with his back disability, for which service 
connection has been granted.  While he has continued to 
perform employment in a labor-related field, his records 
clearly document constant complaints of pain.  The overall 
disability picture more nearly approximates the criteria to 
support an increased rating of 60 percent.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's 
spondylolisthesis, L-5, with intermittent bilateral lower 
extremity weakness, tingling, and numbness does not cause 
frequent hospitalizations or marked interference with 
employment.  The veteran has undergone no lumbar spine 
surgery, and the May 2000 private examiner opined that the 
veteran's primary problem is his nonservice-connected 
cervical radiculopathy.  The veteran has successfully 
returned to his usual work as a heavy equipment operator, 
which has been his occupation for over seventeen years.  For 
all these reasons, referral for consideration of an 
extraschedular rating is not currently warranted.  



ORDER

Entitlement to a 60 percent rating for spondylolisthesis, L-
5, with intermittent bilateral lower extremity weakness, 
tingling, and numbness is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

